Honorable Bobby Glover State Representative Glover Building Carlisle, AR 72024
Dear Representative Glover:
You have written to request a formal opinion on the following question:
   Whether a municipality that tapes its city council meeting is obligated under Act 93 of 1967, the Freedom of Information Act, to supply copies of the tapes to members of the news media and other interested citizens?
12-2803 of the Arkansas Statutes, Annotated, defines Public Records as follows:
   "Public Records are writings, recorded sounds, films, tapes or data compilations in any form (a) required by law to be kept, or (b) otherwise kept and which constitute a record of the performance or lack of performance of official functions which are or should be carried by a public official or employee, a governmental agency, or any other agency wholly or partially supported by funds or expending public funds."
I believe from this definition that it is clear that the tape recording of the City Council's proceedings is beyond doubt a public record.
12-2804 of the Statutes of Arkansas, Annotated, says in part:
   "Examination and copying of public records — except as otherwise specifically provided herein, by laws now in effect, or laws hereinafter specifically enacted to provide otherwise, all public records shall be open to inspection and copying by any citizen of the State of Arkansas during the regular business hours of the custodian of the records. . ."
I believe it is clear from the statement above that a member of the media has the right to copy the tape requested, however he must bear the burden of doing so himself.  The law gives no command to the custodian of the records to do it for him.
It is thus my opinion that citizens have a right to make copies of tapes that constitute a record of official proceedings, but they must make the copies themselves or be willing to pay a reasonable sum to the custodian of the tapes for the service requested.